DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 22, 2022 has been entered and considered; however, the application is not in condition for allowance because of reasons below.

Election/Restrictions
Newly submitted claims 21 and 22 and original claims 1-10 and 12-13 are directed to the following patentably distinct species IA (original claims 1-10 and 12-13) and species IB (newly added claims 21-22). The species are independent or distinct because Species IA drawn to Fig. 1 and Species IB drawn to Fig. 14. In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the nano-string” (claim 1, line 10) and “the second non-zero speed” (claim 12, line 3) lack antecedent basis.
“a nano-string” (claim 6, line 2) is vague and confusing because it’s uncertain  as to it’s a different of the same as nano-string recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,738,740 to Pinchuk et al in view of U.S. Patent 10,217,807 to Lee et al.
Regarding claim 1, Pinchuk et al disclose a device configured to manufacture a conductive film, the device comprising: a rotating member (23) rotating about an axis extending in a first direction; a first syringe (27) disposed over a first portion of the rotating member, the first syringe being configured to discharge a first polymer; and a second syringe (27) adjacent to the first syringe, the second syringe being configured to discharge a second polymer, wherein the rotating member rotates at a first non-zero speed, wherein the first syringe and the second syringe move at a second non-zero speed in the first direction while a nano-string is discharged, and move from the first portion of the rotating member toward a second portion opposite to the first portion of the rotating member (see Figs. 1-2) being configured to discharge a second polymer (see Figs. 1 and 8) except for the first syringe being configured to discharge a first polymer and conductive balls. Lee et al disclose syringe being configured to discharge a conductive ball (13) and polymer (14) for forming an interconnecting conductive layer (12). Therefore it would having been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pinchuk et al by configured one of the syringes to discharge a conductive balls and polymer as taught by Lee to form an electrical layer on the tubular.
Regarding claims 2-8, Lee et al disclose the device applying a voltage to the syringe to discharge the polymer and conductive balls (claim 4, see Col. 5, lines 53-54) such that the nano-fiber surrounds a part of each of the conductive balls (claim 5, see Figs. 2-3) wherein a width of the nano-string where the nano-fiber connecting two adjacent conductive balls among the conductive balls is positioned is smaller than a width of the nano-string where the conductive balls are positioned (Claims 6-8, see Figs. 5-6) except for the viscosity (claim 2), molecular weight (claim 3) of the polymer. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structure limitations. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose any desired polymer having any desired viscosity and molecular weight, since it has been held to be within the general skill of a worker in the art to select a known material on basis of its suitability of the intended use as a matter of the design choice.
Regarding claim 9, Pinchuk et al disclose the rotating member rotates in a clockwise direction at a first speed (see Fig. 8).
Regarding claims 10 and 12, Lee disclose an interval between conductive balls in the nano-string (see Fig. 4) is determined by the movement of the connecting member (C) with certain speed and configuration (see Figs. 5-6).
	Regarding claim 13, Pinchuk et al disclose a device configured to manufacture a conductive film, the device comprising: a rotating member (23) rotating about an axis extending in a first direction; a first syringe (27) disposed over a first portion of the rotating member, the first syringe being configured to discharge a first polymer; and a second syringe (27) adjacent to the first syringe, the second syringe being configured to discharge a second polymer, wherein the second syringe is positioned to overlap at least a part of the first syringe in a second direction perpendicular to the first direction, and in a third direction perpendicular to the first and second directions (see Figs. 1-3).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/June 3, 2022 		                                           Primary Examiner, Art Unit 3729